Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed September 17th, 2021, in which Claims 1, 5, 6, 9, and 19 are amended.  Claim 18 has been cancelled.  No claims have been added..  The amendments have been entered.  Claims 1-17 and 19 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-17 and 18 are rejected under 25 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1
	Step 1 – Claim 1 recites a method comprising a series of steps such as selecting, determining, and padding, and thus fall within the statutory categories.
	Step 2A Prong 1 – The limitation of “selecting one or more dimensions for a weight parameter of each of at least one layer of the neural network;” is a limitation that performs mathematical calculations of a computational element that is a neural network. The limitation therefor falls within the mathematical concepts grouping of abstract ideas.
	The limitation of “determining a dimension value in each of the one or more dimensions of the weight parameter” is a limitation that performs mathematical calculations of determining 
The limitation of “determining a corresponding target value in each of the one or more dimensions of the weight parameter based on parameters of a hardware supporting computations of the neural network” including “determining a set of candidate values for the target value in each dimension based on a utilization ratio of the hardware” and “determining the corresponding target value in each dimension based on one or more of a shape or number of the weight parameter processed by the hardware, wherein the corresponding target value in each dimension is a minimum of the weight parameter, being equal to or greater than the corresponding value in each dimension, in the set of candidate values”  is a limitation that performs mental calculations of determining target values in each of the one or more dimensions of the weight parameter. The limitation therefore falls within the mental process grouping of abstract ideas.
	The limitation of “padding the weight parameter in at least one dimension of the one or more dimensions where the dimension value in the at least one dimension of the weight parameter is less than the corresponding target value, the dimension value in each of the one or more dimensions of the weight parameter obtained after the padding being equal to the corresponding target value” is a limitation that merely recites performing mathematical calculations to determine the recited values. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2 – The judicial exception is not integrated into a practical application. The claim does not recite any additional elements that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	Step 2B – The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements that amount to significantly more than the judicial exception itself. The claim is not patent eligible.

Regarding Claim 2,
	Claim 2 further describes details of the one or more dimension. This limitation further limits the mathematical and mental calculations performed in claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 3,
	Claim 3 further describes details of the one or more dimension, the corresponding target value, the weight parameter, and the candidate value. This limitation further limits the mathematical and mental calculations performed in claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in 

Regarding Claim 4,
	Claim 4 further describes details of the corresponding target value. This limitation further limits the mathematical calculations performed in claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 5,
	Claim 5 further describes details of the first dimension and the set. This limitation further limits the mathematical and mental calculations performed in claims 3 and 1 and thus only recites additional specifics of the abstract idea that is recited in the claims. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claims 3 and 1.

Regarding Claim 6,
	Claim 6 further describes details of mathematical calculations being performed to calculate the recited parameters and values. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical 

Regarding Claim 7,
	Claim 7 further describes details of mathematical and mental calculations being performed to calculate the recited parameters and dimensions. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 8,
	Claim 8 further describes details of mathematical and mental calculations being performed to calculate the recited parameters and values. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.
Regarding Claim 9,
	Claim 9 further describes details of mathematical relationships between the recited parameters and values. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or 

Regarding Claim 10,
	Claim 10 further describes details of mathematical calculation determining a padding mode indicating positions and values for padding. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 11,
	Claim 11 further describes details of mathematical calculations corresponding to padding width, height, depth, and values. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 12,
	Claim 12 further describes details of mathematical calculation rules for padding. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this 

Regarding Claim 13,
	Claim 13 further describes details of mathematical calculations to perform padding. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 14,
	Claim 14 further describes details of mathematical calculations to perform padding. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 15,
	Claim 15 further describes details of mathematical calculations to perform padding. The limitation therefor falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 16,
	Claim 16 further describes details that the neural network in the selection mathematical calculation limitation is a convolutional neural network. This limitation further limits the mathematical and mental calculations performed in claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 17,
	Claim 17 recites an additional element of an apparatus and one or more processors to perform the method of claim 1. The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of using one or more processors and an apparatus. Accordingly, the additional elements of “one or more processors” and “an apparatus” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Additionally, they are merely recited as a tool to implement the recited steps of claim 1. Therefore, these additional elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors and an apparatus to perform the steps amounts to no more than mere 


Regarding Claim 19,
	Claim 19 recites an additional element of a computer-readable non-transitory storage medium having program instructions to perform the method of claim 1. The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of using a non-transitory storage medium. Accordingly, the additional element using a non-transitory storage medium is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Additionally, they are merely recited as a tool to implement the recited steps of claim 1. Therefore, these additional elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory storage medium to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Response to Arguments
Applicant’s arguments filed September 17th, 2021 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the claims have been fully considered, but are unpersuasive.
Applicant argues that “the ‘hardware supporting computations of the neural network’ is integrated into the claims to contribute to the inventive concept” citing features of selecting, determining a dimension value, determining a target value, and determining the target value for each dimension using additional steps.  However, each of these steps is indeed itself a mental process or a mathematical calculation.  The inventive concept cannot be found in the abstract idea itself, as an improvement in an abstract idea remains an abstract idea – the inventive concept must be an improvement in technology or an additional element (additional to the abstract idea) which is more than routine, conventional, and well understood, to provide a subject matter eligible invention.  See MPEP 2106.05, “The Search for an Inventive Concept.”
Applicant argues that the above features contribute to the technical concept because the determinations are made on the “basis of parameters of a hardware supporting computations of the neural network.”  However, performing the steps of an abstract idea on information from a particular technological environment remains simply performing the steps of an abstract idea, without an additional element to integrate the judicial exception into a practical application or to provide significantly more than the judicial exception itself (See, for example, MPEP 2106.05(h)).
Applicant further argues that “the technical solution of amended claim 1 has the technical effect of … simplifying the architecture design of the neural network and the design of the 
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of the previous office action have been fully considered, and due to amendment to the claims, are persuasive.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the previous office action have been fully considered, and due to amendment to the claims, are persuasive.
Conclusion
The claims have been searched but the following features were not uncovered in the prior art: 
In Claim 1:
… determining a corresponding target value in each dimension for the weight parameter  … includ[ing]: 
	determining a set of candidate values for the target value in each dimension based on a utilization ratio of the hardware supporting computations of the neural network … ; and
	… wherein the corresponding target value in each dimension is a minimum … in the set of candidate values for the target value in each dimension.


Specifically, the combination of determining a set of candidate values for the target value … based on a utilization ratio and then choosing the value from the set that is the minimum (equal to or greater than the corresponding dimension value) was not uncovered.
The closest prior art of record is Arsenault, which does pad up to a power of two greater than the dimension of the kernel, but does not choose a set of possible values based on a utilization ratio (the set of Arsenault indeed appear to be powers of two).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

      /BRIAN M SMITH/      Primary Examiner, Art Unit 2122